Citation Nr: 0329412	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  98-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disability, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	H. Russell Vick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The veteran had active military service from January 1970 to 
December 1973.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions, and was 
previously remanded by the Board in January 2001.  

Additional development is necessary.  Accordingly, appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  Review the VA examination and 
treatment records (as well as private 
medical records) associated with the 
claims file following the issuance of the 
supplemental statement of the case (SSOC) 
in December 2002.

2.  With any needed assistance from the 
veteran, obtain records pertaining to 
treatment of him at the VA facility in 
Charlotte (as referenced by the veteran 
on a May 2003 written statement), as well 
as any records of subsequent reassessment 
and/or treatment at that facility. 

3.  Ask the veteran to identify treatment 
by VA and non-VA health care providers 
for any back symptoms since May 2003 
(when the most recent VA records were 
printed).  Attempt to obtain copies of 
any treatment records identified, as 
authorized by the veteran.  

4.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative (if any) with a 
new SSOC.  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, including a summary 
of the evidence (including all the 
records associated with the claims file 
since the issuance of the last SSOC in 
December 2002) and discussion of all 
pertinent regulations, including the 
VCAA.  Allow an appropriate period of 
time for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


